PER CURIAM.
The petition for writ of certiorari is treated as a petition for "writ of prohibition. See Hunter v. Moore, 781 So.2d 491 (Fla. 1st DCA 2001) (stating that prohibition is a proper remedy to challenge the denial of a motion to dismiss based on an alleged speedy trial violation).
The petition for writ of prohibition is denied on the merits. See State v. Bowers, 1 So.3d 1120 (Fla. 1st DCA 2009) (stating that the speedy trial time was waived by continuances requested by defendant and delays attributable to defendant).
WOLF, ROWE, and SWANSON, JJ., concur.